Name: Commission Regulation (EEC) No 269/84 of 1 February 1984 correcting Annex II to Regulation (EEC) No 3439/83 laying down special conditions for the export of certain cheeses to Australia
 Type: Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31984R0269Commission Regulation (EEC) No 269/84 of 1 February 1984 correcting Annex II to Regulation (EEC) No 3439/83 laying down special conditions for the export of certain cheeses to Australia Official Journal L 031 , 02/02/1984 P. 0012 - 0014 Finnish special edition: Chapter 3 Volume 17 P. 0054 Spanish special edition: Chapter 03 Volume 29 P. 0257 Swedish special edition: Chapter 3 Volume 17 P. 0054 Portuguese special edition Chapter 03 Volume 29 P. 0257 *****COMMISSION REGULATION (EEC) No 269/84 of 1 February 1984 correcting Annex II to Regulation (EEC) No 3439/83 laying down special conditions for the export of certain cheeses to Australia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1600/83 (2), and in particular the first subparagraph of Article 17 (4) thereof, Whereas Commission Regulation (EEC) No 3439/83 of 5 December 1983 laying down special conditions for the export of certain cheeses to Australia (3) introduced a system of accompanying certificates for the said cheeses; whereas the water content by weight of the non-fatty matter is not included in box 7 of section B of the sample certificate shown in Annex II to the said Regulation; whereas Annex II should therefore be republished in full; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 3439/83 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 163, 22. 6. 1983, p. 56. (3) OJ No L 340, 6. 12. 1983, p. 7.